OPINION — AG — WHEN THE OKLAHOMA TAX COMMISSION MAKES ITS APPROPRIATION OF SAID REVENUES ON OR NEAR JUNE 12, 1963, IT SHOULD MAKE SUCH APPROPRIATION ACCORDING TO THE TERMS OF HOUSE BILL NO. 901, NOTWITHSTANDING, SOME OF THE REVENUES MAY HAVE BEEN COLLECTED ON OR PRIOR TO MAY 31, 1963, THE EFFECTIVE DATE OF THE BILL. IT IS THE FURTHER OPINION OF THE AG THAT THE EXAMINER AND INSPECTOR MUST ALLOCATE SAID FUNDS TO THE EXPENSE OF SUCH AUDITS FOR EACH COUNTY SEPARATELY ACCORDING TO THE RATIOS PRESCRIBED BY THE STATUTES REFERRED TO IN HOUSE BILL NO. 901, AND MAINTAIN A SEPARATE AND DISTINCT ACCOUNT FOR EACH COUNTY. THIS IS IN VIEW OF ARTICLE X, SECTION 19 OF THE OKLAHOMA CONSTITUTION, WHICH PROVIDES IN PART AS FOLLOWS: "* * * NO TAX LEVIED AND COLLECTED FOR ONE PURPOSE SHALL EVER BE DEVOTED TO ANOTHER PURPOSE.". CITE: 68 Ohio St. 1961 727.4 [68-727.4](1), 68 Ohio St. 1961 727.4 [68-727.4] [68-727.4](3), 68 Ohio St. 1961 827 [68-827], 68 Ohio St. 1961 659 [68-659], 68 Ohio St. 1961 732 [68-732] [68-732], 47 Ohio St. 1961 22.2 [47-22.2], 19 Ohio St. 1961 177.3 [19-177.3] (HARVEY CODY)